DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group II in the reply filed on 30 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2021.
3.	Claims 9-19 are under prosecution.
Drawings
4.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by:
I.	The appropriate fee set forth in 37 CFR 1.17(h);
II.	 One set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web; and, unless already present, 
III.	An amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
5.	A statement from Applicant that there is no intention to have color drawings will result in acceptance of the drawings; otherwise, the conditions set forth above must be met in order for the color drawings to be accepted.
Specification
6.	The use of trade names or marks used in commerce (including but not necessarily limited to Bluetooth), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
7.	The Information Disclosure Statement filed 30 November 2021 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
8.	The claims are subject to the following interpretation:
	A.	Based on the Figures found in the instant specification, the recitation “a funnel-shaped nanopore-based sequencing chip” found in claim 9 (upon which claims 10-19 depend) is interpreted as a chip having funnel-shaped nanopores in a chip and not as a funnel-shaped chip containing nanopores.
B.	Claim 10 is interpreted as encompassing each of the nanopores being made of the same plurality of different materials (e.g., all of the nanopores are formed in the same wafer, wherein the wafer is made of layers of different materials).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claims 9 (upon which claims 10-19 depend) and 11 are each indefinite in the recitation “said funnel-shaped nanopore,” which lacks antecedent basis in the previous recitation of “each funnel-shaped nanopore.” 
	B. Claims 11, 13 (upon which claim 14 depends) and 15 (upon which claims 16-17 depend) are each indefinite in the recitation “said at least one funnel-shaped nanopore,” which lacks antecedent basis because there is no previous recitation of “at least one funnel-shaped nanopore.” 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 9-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over So (U.S. Patent Application Publication No. US 2010/0292101 A1, published 18 November 2010) and Turner et al (U.S. Patent Application Publication No. US 20100331194 A1, published 30 December 2010).
	Regarding claim 9, So teaches a portable analyzer for sequencing (Abstract) comprising a sample intake (paragraph 0020), a nanopore sequencing chip that measures electrical characteristics of the samples (paragraph 0028).  So also teaches the intake is in fluidic communication with a measurement chamber (paragraph 0020), which contains the nanopore array, which is in a wafer (paragraph 0015).  So further teaches a pair of sensing electrodes embedded in a nanopore thereby forming a hole in the depth of the nanopore (paragraph 0047), sensing electrodes stacked in different conducting layers (paragraph 0050), and that the analyzer has the added advantage of analyzing the sample substantially in real time (Abstract).  Thus, So teaches the known techniques discussed above.
	While So teaches a plurality of electrodes each associated with a nanopore (e.g., claim 11 of So), So does not explicitly teach a pair of electrodes in each nanopore.
However, Turner et al teach nanopore devices for sequencing (Abstract), wherein each nanopore has a pair of measurement electrodes (paragraph 0142), which has the added advantage of allowing good quality measurement characteristics (paragraph 0142).  Thus, Turner et al teach the known techniques discussed above. 
	With respect to the shapes of the nanopores, it is noted that So teaches the shape of the nanopores vary (paragraph 0028), and that Turner et al teach the nanopores have funnel shapes, in the form of tapered conical shapes (paragraph 0164).
	It is also noted that the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, the funnel-shaped nanopores are alternatively obvious variants of the nanopores of the cited prior art.  See MPEP 2144.04 IV B.
It is also noted that the courts have held that mere duplication of parts (i.e., nanopores each having a pair of electrodes) has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI.B.
The courts further have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the parts of the cited art is obvious.
The courts have also held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., performing the method of claim 1) fail to define additional structural elements of the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  See MPEP § 2114.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of So and Turner et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an analyzer having the advantage of allowing analysis the sample substantially in real time as explicitly taught by So (Abstract) and the advantage of allowing good quality measurement characteristics as explicitly taught by Turner et al (paragraph 0142).   In addition, it would have been obvious to the ordinary artisan that the known techniques of So and Turner et al could have been combined with predictable results because the known techniques of So and Turner et al predictably result in structures useful for nanopore sequencing.
	Regarding claim 10,	the analyzer of claim 9 is discussed above.  So teaches the nanopores in the array are made of layers of different materials (paragraph 0036), as do Turner et al (e.g., Figure 17 and paragraph 0020).
Regarding claims 13-14,the analyzer of claim 9 is discussed above.  So teaches the ensing electrodes detect tunneling current (paragraph 0049).  Turner et al also detect tunneling current (paragraph 0185). 
Regarding claims 15-17, the analyzer of claim 9 is discussed above.  So teaches top electrodes and bottom electrodes connected to an integrated circuit and which electrically communicate through the nanopore (Figure 8 and paragraph 0041).  Turner et al teach a top electrode and a bottom electrode affixed (i.e., layered) on the device and which are part of a circuit (i.e., claims 15-16) and which comprises a voltage biasing scheme (i.e., claim 17; paragraphs 0137-0138).
It is reiterated that the courts further have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any arrangement of the parts of the cited art is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 18-19, the analyzer of claim 9 is discussed above.  So teaches the nanopore array is in a wafer and that the nanopores are in fluid communciation communcation with microfluidic channels (i.e, claim 18), as well as electrodes that guide the sample along the microchannels (i.e., claim 19; paragraphs 0040-0041).  Turner et ela lso teach eacn nanopore is fluidically connected to an upper and lower fluidic region (paragraph 0008), as well as microfluidic features (paragraph 0073).
It is reiterated that the courts further have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device, and that apparatus claims cover what a device is, not what a device does.  Thus, any arrangement of the parts of the cited art is obvious, and the use of the electrodes to guide the sample fails to define additional structural elements of the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
	
14.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over So (U.S. Patent Application Publication No. US 2010/0292101 A1, published 18 November 2010) and Turner et al (U.S. Patent Application Publication No. US 20100331194 A1, published 30 December 2010) as applied to claim 9 above, and further in view of Oki et al (U.S. Patent Application Publication No. US 2014/0231274 A1, published 21 August 2014).
	Regarding claims 11-12, the analyzer of claim 9 is discussed above in Section 13.
	While So teaches electrodes formed within layers of the nanopore (e.g., claim 12; Figure 12), neither So not Turner et al teach the electrodes are at the same depth along the length of the nanopore.
	However, Oki et al teach a nanopore device having electrodes 107a and 107b embedded within layers and at the same depth in the nanopore (Figure 10 paragraph 0125), and that the device has the added advantage of allowing simultaneous single molecule detection (paragraph 0124), which is a goal of So (paragraph 0051).  Thus, Oki et al teach the known techniques discussed above. 
It is also noted that the courts have held that mere duplication of parts (i.e., electrodes at the same depth) has no patentable significance unless a new and unexpected result is produced.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Oki with So and Turner et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an analyzer having the advantage  of allowing simultaneous single molecule detection as taught by Oki et al (paragraph 0124), which is a goal of So (paragraph 0051).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Oki et al could have been combined So and Turner et al with predictable results because the known techniques of Oki et al predictably result in structures useful for nanopore sequencing.
Conclusion
15.	No claim is allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634